FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VLADIMIR ROMACHKINE,                              No. 07-72758

               Petitioner,                        Agency No. A095-445-354

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Vladimir Romachkine, a native of Kazakhstan and citizen of Russia,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings, Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007), and

we review de novo questions of law, Rivera v. Mukasey, 508 F.3d 1271, 1274-75

(9th Cir. 2007). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon Romachkine’s submission of both a fraudulent birth registration

confirmation document and a fraudulent Russian Federation resident card. See

Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). In the absence of credible

testimony, Romachkine failed to establish he is eligible for asylum. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Romachkine’s contention that the IJ deprived him of a reasonable

opportunity to provide corroborating evidence or rebut the government’s

investigative reports fails because the IJ granted several continuances after the

authenticity of the documentary evidence was placed at issue. See Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-72758